Citation Nr: 0821376	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-21 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a rating higher than 10 percent for left knee 
bursitis.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Horrigan 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1955 to November 1957, from September 1958 to July 
1962, and from July 1965 to July 1978.  

This matter is before the Board of Veterans Appeals (Board) 
on appeal of a rating decision in March 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

FINDING OF FACT

The left knee bursitis is manifested by degenerative joint 
disease, limitation of flexion to 90 degrees with pain with 
normal extension without subluxation or instability. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent left knee 
bursitis have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71(a), Diagnostic Codes 5019, 5003, 5260, 5261, 5257 
(2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159 (2007), amended VA's 
duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate the claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In claims for increase, the VCAA notice requirements include 
notice of the type of evidence needed to substantiate a 
claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Also, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in December 2005 and in March 2006.  The 
notice included the type of evidence needed to substantiate 
the claim for increase, namely, evidence of worsening current 
disability and the effect that worsening has on employment 
and daily life.  



The veteran was notified that VA would obtain VA records and 
records of other Federal agencies, and that he could submit 
private medical records or with his authorization VA would 
obtain any such records on his behalf.  He was asked to 
submit evidence, which would include that in his possession.  
The notice included the provisions for the effective date of 
the claim and for the degree of disability assignable.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of a claim for service connection); and of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (evidence 
demonstrating a worsening or increase in severity of a 
disability and the effect that worsening has on employment 
and daily life, except general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result).  

To the extent that the VCAA notice was provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice, the claim was 
readjudicated as evidenced by the supplemental statement of 
the case, dated in April 2007.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.)  

The VCAA notice did not contain general notice of the 
criteria of the Diagnostic Code under which the veteran is 
rated.  At this stage of the appeal, when the veteran already 
has notice of the rating criteria as provided in the 
statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  

For this reason, the deficiency as to VCAA compliance under 
Vazquez-Flores, regarding general notice of the criteria of 
the Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result, is 
harmless error.  Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).  

Also, further delay of the case to inform the veteran again 
of the pertinent rating criteria would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained available VA 
records and has afforded the veteran VA examinations.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As the claimant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Basis

The service medical records show that the veteran was treated 
for left knee bursitis.  

After service, in a rating decision in November 1995, the RO 
granted service connection for left knee bursitis and 
assigned a 10 percent rating.  The 10 percent rating has 
remained in effect and unchanged since then. 

The current claim for increase was received at the RO in 
November 2005. 

VA records disclose that when the veteran was seen in May 
2004 and in May 2005 he complained of left knee pain in the 
range of 3 to 4 out of 10, which was getting progressively 
worse.  In August 2005, he described knee pain as 0 out of 10 
after being fitted with a new knee brace. 

On VA examination in January 2006, the veteran complained of 
knee pain in the range of 2 to 3 out of 10.  There was no 
dislocation, subluxation, stiffness, swelling, instability, 
or flare-ups.  The veteran did wear a knee brace, which 
provided pain relief, and he walked with a limp.  The 
examiner described the veteran as self-sufficient in daily 
activities.  There was minimal tenderness in the medial 
aspect of the left knee without any effusion or erythema.  
There was no instability.   Range of motion was normal with 
no additional limitation with repetitive use.

In April 2006, a private physician reported that the veteran 
had degenerative joint disease and degenerative cartilage, 
which were gradually progressing.  The pertinent findings 
were: no effusion or redness or heat; tenderness in the 
medial joint line and in the medial femoral condyle, as well 
as in the distal quadriceps tendon and popliteal cartilage; 
normal range of motion; minimal crepitus; negative Lachman 
and drawer signs; and pain on stress of the medial collateral 
ligament, but of the lateral collateral ligament.  

VA records show that in June 2006 the veteran complained of 
left knee pain on hills and stairs and with prolonged sitting 
or walking. 

On VA examination in September 2006, the veteran complained 
of knee pain at a level of 8 out of 10 with flare-ups with 
standing or walking more than 15 minutes. The examiner noted 
that the veteran has been retired for four years and that he 
was self-sufficient with daily activities.  

On evaluation of the knee, there was diffuse tenderness.  
Gait was antalgic.  Flexion was to 90 degrees with pain and 
no additional limitation with repetitive use.  The Lachman's 
test and McMurray test were negative.  There was no 
instability.  

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage rating contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to consider all regulations that are 
potentially applicable, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The left knee disability is currently rated 10 percent 
disabling under Diagnostic Code 5019.  Under Diagnostic Code 
5019, bursitis is rated as arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003 provides that the affected joint 
is rated on the basis of limitation of motion. 

Limitation of motion of the knee is rated under either 
Diagnostic Code 5260 (limitation of flexion) or Diagnostic 
Code 5261 (limitation of flexion).  And a separate rating may 
be assigned for each, that is, for limitation of flexion and 
for limitation of extension.

Under Diagnostic Code 5260, flexion limited to 45 degrees is 
10 percent disabling, and flexion limited to 30 degrees is 20 
percent disabling. 

Under Diagnostic Code 5261, extension limited to 10 degrees 
is 10 percent disabling. 

Normal range of motion of the knee motion is from zero 
degrees of extension to 140 degrees of flexion. 38 C.F.R. § 
4.71, Plate II.

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakness, excess fatigability, pain 
on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In any form of 
arthritis, painful motion is also a factor.  38 C.F.R. § 4.59

Other potentially applicable Diagnostic Code is Diagnostic 
Code 5257 that provides a 10 percent rating for slight 
recurrent subluxation or lateral instability of the knee.

A separate rating may be assigned for both limitation of 
motion and instability. 

Analysis

The rating of the left knee disability is based either on 
limitation of motion or on subluxation or instability.  Pain 
is a factor to be considered, but pain alone is not 
dispositive.   



As for limitation of motion, on VA examinations in 2006, 
flexion was limited at most to 90 degrees with pain, and 
extension was normal.  Range of motion was normal on 
evaluation by a private physician in April 2006.  There was 
no additional function loss due repetitive motion.  As 
flexion was not limited to 45 degrees and extension was not 
limited to 10 degrees, the criteria for a separate 
compensable rating based on limitation of motion for either 
flexion or extension, considering functional loss due to 
pain, weakness, excess fatigability, pain on movement, 
swelling, atrophy, or painful motion, have not been met.  
38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 5260, 5261; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Also a separate rating based on subluxation or instability 
under Diagnostic Code 5257 is not warranted as there is no 
objective evidence of subluxation or instability.

While the veteran complains of progressive knee pain, the 
objective findings as to limitation of motion or subluxation 
or instability do not raise to the criteria for either a 
higher rating or separate ratings, considering pain as a 
factor.

As the preponderance of the evidence is against the claim for 
a higher rating during the appeal period, the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b). 


Extraschedular Rating

As neither the claimant nor the evidence of record suggests 
that the schedular rating may be inadequate, the Board does 
not reach the question of whether referral for an 
extraschedular rating is warranted.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  


                                                                    
(The Order follows on the next page.)





ORDER

A rating higher than 10 percent for a left knee bursitis is 
denied.  


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


